DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 8/1/2022.
Claims 1-8 are pending. Claims 1, 7, 8 have been amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 20170154471 A1, hereinafter Woo) in view of Vinayak et al. (US 20190034076 A1, hereinafter Vinayak), further in view of Scheib et al. (US 20200015923 A1, hereinafter Scheib)

Regarding Claim 1, Woo teaches an authoring device comprising (Woo, Paragraph [0001], matching coordinates calibration using an RGB-D camera for authoring a wearable augmented reality):
a user interface to receive an operation for designating a target object existing in real space (Woo, Paragraph [0003], a calibration process of accurately matching a scale between a real space and an augmented reality space, a modeled 3-dimensional (3D) virtual object may be accurately augmented in the augmented reality space in units of the real space, for example, in units of meters);
and processing circuitry to determine a reference point of a designation target, as the target object designated by using the user interface, on a reference plane related to the target object (Woo, Paragraph [0022], providing an augmented reality interaction service, the method including: generating reference coordinates based on a 3-dimensional (3D) image. detecting a feature point by modeling the sub-object and a palm region linked to the sub-object; [0105], In order to set a position of the local reference coordinates, planes are estimated from the 3D point cloud of the ROI; [0068], the 3D object is manipulated through operation 120. Manipulation of a virtual object according to the present invention is performed according to a posture of a finger widely used by a user. Here, a targeted posture of a finger is a posture mapped from the number of fingers);
to determine a first arrangement plane (Woo, Paragraph [0098], depth camera may be performed, and in operation S340, matching coordinates of a real space may be generated through a geometric structure analysis of the real space or region of interest. Here, 1) at least one of the plane), 
Woo does not explicitly disclose but Vinayak teaches arranged at a position including the reference point and on which a virtual object can be arranged, based on the reference plane and the reference point (Vinayak, Abstract, A reference plane in a virtual space generated by the location of the mobile device may be used to select a 3D virtual object intersected by the reference plane);
by rotating the reference plane about an intersection line where the reference
plane intersects a horizontal plane and translating the rotated reference plane to include the reference point;
to determine one or more second arrangement planes obtained by rotating the first arrangement plane and on which the virtual object can be arranged (Vinayak, Paragraph [0056], Rotating the phone 504 simply rotates the ray 502 <read on arrangement plane> in the virtual scene and the ray's intersection with a given object 508 results in the selection of that object 508)
wherein the authoring device outputs information associating the first arrangement plane and the virtual object with each other (Vinayak, Paragraph [0181], Use of a mobile device to detect a reference plane in a 3D interaction space defined inside a separate virtual space to create, modify, deform, and manipulate virtual objects)
and information associating the second arrangement planes and the virtual object with each other as authoring data (Vinayak, Paragraph [0077], we used the azimuth-pitch-roll representation to rotate the reference plane using the phone. . Applying this matrix to the datum coordinate frame (FIG. 14) gives the rotated coordinate frame of the reference plane <read on second arrangement plane> [0155], Used to select a region on the surface of a 3D object in the separate virtual space).
Vinayak and Woo are analogous since both of them are dealing with handling virtual object along with real object in the augmented reality environments.
Woo provided a way of adjust the virtual object position based on the relative plane according to camera position and the real object in the augmented reality environment.
Vinayak provided a way of adjust the virtual object placement based on the relative plane adjustment according to rotation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate virtual object placement taught by Vinayak into modified invention of Woo such that when dealing with virtual object in the augmented reality environment, system will be able dynamically adjust the location of the virtual object based on the relative plane adjustment in order to perfectly align the virtual object with the real world object to create more realistic relationship between the virtual object and real object.
	The combination does not explicitly disclose but Kim teaches by rotating the reference plane about an intersection line where the reference
plane intersects a horizontal plane and translating the rotated reference plane to include the reference point;
	However, Scheib teaches arranged at a position including the reference point and on which a virtual object can be arranged, based on the reference plane and the reference point (Scheib , Paragraph [0064], the imaging system can virtually augment the concealed structure on the geometric surface map of the concealing and/or obstructing tissue similar to a line drawn on the ground to indicate a utility line below the surface; [0087], the distance de can be triangulated based on known positions of the emitter 106 and the receiver 108 of the time-of-flight distance sensor system 104. The three-dimensional position of the receiver 108 can be known and/or registered to the robot coordinate plane intraoperatively);
by rotating the reference plane about an intersection line where the reference
plane intersects a horizontal plane and translating the rotated reference plane to include the reference point (Scheib, Paragraph [0097], the camera 440 is moved axially along the axis A <Read on reference plane> and is rotated an angle 83 about the axis A. A pivot point 442 for rotation of the camera 440 is positioned at the cannula/patient interface. In FIG. 10B, the camera 440 is translated and rotated to a location 440". As the camera 440 moves and the edge of view changes with respect to the critical structure 401, the distance to the critical structure 401 can be calculated).
Scheib and Woo are analogous since both of them are dealing with handling virtual object along with real object in the augmented reality environments.
Woo provided a way of adjust the virtual object position based on the relative plane according to camera position and the real object in the augmented reality environment.
Scheib provided a way of adjust the virtual object placement based on the relative plane adjustment according to multiple geometrical transformations including rotation and translation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate multiple geometrical transformations taught by Scheib into modified invention of Woo such that when dealing with virtual object in the augmented reality environment, system will be able to use different and combined geometrical transformations to dynamically adjust the location of the virtual object based on the relative plane which provide more flexible and enhanced the system functionality when dealing with virtual object in the augmented reality environment. 

Regarding Claim 2, the combination of Woo, Vinayak and Scheib teaches the invention in Claim 1.
The combination further teaches wherein the operation by using the user interface is an operation of surrounding a region representing the target object as the designation target by an n-sided polygon where n is an integer larger than or equal to three (Vinayak, Paragraph [0092], [0198], [0199], Use of a mobile device to detect a reference plane for drawing on, texturing, and deforming arbitrary polygon meshes to compose 3D digital designs in a 3D virtual space displayed on a separate computing device with a display screen; Rotating the smartphone so as to move the reference plane on the surface of the virtual 3D objects represented as a polygon mesh; the interpolation uses four boundary conditions, namely, the position and tangents at the end points; it is noted by using four boundaries, it has three sides). 
Vinayak and Woo are analogous since both of them are dealing with handling virtual object along with real object in the augmented reality environments.
Woo provided a way of adjust the virtual object position based on the relative plane according to camera position and the real object in the augmented reality environment.
Vinayak provided a way of adjust the virtual object placement based on the region specified by the polygon region. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate virtual object placement taught by Vinayak into modified invention of Woo such that when dealing with virtual object in the augmented reality environment, system will be able dynamically adjust the location of the virtual object based on the region specified by the polygon to align the virtual object with the real world object according to the restricted region specified by the polygon in order to create more precisely location of the object seeing in the augmented reality environment.

Regarding Claim 3, the combination of Woo, Vinayak and Scheib teaches the invention in Claim 2.
The combination further teaches wherein the processing circuitry determines one of planes including three apices among apices of the n-sided polygon as the reference plane, and determines the reference point based on a barycenter position of then-sided polygon and the reference plane (Vinayak, Paragraph [0090], Shape Manipulation: Manipulation of an existing shape involves two steps (FIG. 16(c)): hover (Sl) and selection (S3). Translating the center of the reference plane inside a swept surface is defined as hovering on the surface).
As explained in rejection of claim 1, the obviousness for combining of focused region of Vinayak into Woo is provided above.

Regarding Claim 4, the combination of Woo, Vinayak and Scheib teaches the invention in Claim 1.
The combination further teaches wherein the processing circuitry determines the one or more second arrangement planes by rotating the first arrangement plane around an axis line including the reference point (Woo, Paragraph [0107], When there is a first plane, a 3D coordinate obtained by back-projecting a 2D cursor point of a depth map is set as a position of a local reference coordinate. Rotation other than a vector is set by assigning an X-axis direction vector (V.sub.camera's x axis) of a camera to an X-axis direction vector of local reference coordinates). 

Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of Woo, Vinayak and Scheib teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 8, it recites limitations similar in scope to the limitations of claim 1 and the combination of Woo, Vinayak and Scheib teaches all the limitations as of Claim 1. And Vinayak discloses these features can be implemented on a computer-readable storage medium (Vinayak, Paragraph [0140], [0145],  “various aspects herein may be embodied as computer program products including computer readable program code ("program code") stored on a computer readable medium. non-removable computer storage media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data; At least one of system 3000, system 3002, or mobile device 3004 can execute respective computer program instructions to perform aspects of some examples, whether independently or in mutual coordination).


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 20170154471 A1, hereinafter Woo) in view of Vinayak et al. (US 20190034076 A1, hereinafter Vinayak) , further in view of Scheib et al. (US 20200015923 A1, hereinafter Scheib) as applied to Claim 1 above and further in view of  Kashitani (US 20170160885 A1).

Regarding Claim 5, the combination of Woo, Vinayak and Scheib teaches the invention in Claim 1.
The combination further teaches and outputs display image data based on the image data and the virtual object arranged on the display plane (Woo, Paragraph [0006], a display unit outputting an image of the 3D virtual object and an image of the hand, and an interaction unit controlling the 3D virtual object correspondingly to movement of the hand. [0154], it is determined whether the plane is a front surface, a side surface, or a bottom in consideration of a relationship with a position of a camera, for example, a front position, a side position, or an upward position, and a direction sign is calibrated to match left coordinates in a virtual space)
The combination does not explicitly disclose but Kashitani teaches wherein the processing circuitry estimates a position and a posture of a camera that captures an image of real space based on image data outputted from the camera (Kashitani, Paragraph [0007], a three dimensional positions of objects existing in a real space by applying technology referred to as simultaneous localization and mapping (SLAM) capable of simultaneously estimating a position and posture of a camera and a position of a feature point shown in an image of the camera);
selects a display plane on which the virtual object is arranged from the first arrangement plane 
(Kashitani, Paragraph [0120], an output image generated by item selection of a first stage layer)
and the one or more second arrangement planes (Kashitani, Paragraph [0120], an output image immediately before an item in a second stage layer is selected. FIG. 10E is a diagram illustrating an example of an output image generated by item selection of the second stage layer) based on the estimated position and posture of the camera and the authoring data (Kashitani, Paragraph [0007], dynamically generating an environment map representing a three-dimensional positions of objects existing in a real space by applying technology referred to as simultaneous localization and mapping (SLAM) capable of simultaneously estimating a position and posture of a camera and a position of a feature point shown in an image of the camera);
and outputs display image data based on the image data and the virtual object arranged on the display plane (Kashitani, Paragraph [0005], an input image may be inserted into the image to be output as an output image [0073], [0181], the self position detecting unit 120 may dynamically determine a position and posture of the camera and a position of a feature point on an imaging plane of the camera for each frame in the vicinity of the front face of the output image displayed on the HMD, information on an object such as information on a building is displayed in a superimposed manner).
Kashitani and Woo are analogous since both of them are dealing with handling virtual object along with real object in the augmented reality environments.
Woo provided a way of adjust the virtual object position based on the relative plane according to camera position and the real object in the augmented reality environment.
Kashitani provided a way of adjust the image objects displayed on the display plane based on the camera position and posture. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate display plane adjustment taught by Kashitani into modified invention of Woo such that when dealing with virtual object in the augmented reality environment, system will be able dynamically adjust the objects displayed in the screen based on the display plane adjustment according to the camera position and posture in order to properly adjust the virtual object align with the real world object displayed in the augmented environment. 

Regarding Claim 6, the combination of Woo, Vinayak and Kashitani teaches the invention in Claim 1.
The combination further teaches wherein from the first arrangement plane and the one or more second arrangement planes, the processing circuitry selects an arrangement plane, with which an angle made by the first arrangement plane and a vector determined by the position of the camera and the reference point or an angle made by the second arrangement plane (Kashitani, Paragraph [0087], the second element of the state variable is a four-dimensional vector w having a quaternion as an element corresponding to a rotation matrix representing the posture of the camera. Note that, the posture of the camera may be represented using an Euler angle in place of the quaternion. Also, the third and the fourth elements of the state variable represent the moving speed and the angular speed of the camera, respectively)
and the vector is closest to 90 degrees, as the display plane on which the virtual object is displayed (Kashitani, Paragraph [0099], focal distance, orthogonality of an image axis (ideal value is 90 degrees), a scale along a longitudinal axis of the imaging plane (rate of change of scale from the global coordinate system to the coordinate system of the imaging plane).
	As explained in rejection of claim 5, the obviousness for combining of camera position and posture of Kashitani into Woo is provided above.

Response to Arguments
Applicant’s arguments with respect to claim 1, 7, 8, filed on 03/02/2015, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches the limitation “by rotating the reference plane about an intersection line where the reference plane intersects a horizontal plane and translating the rotated reference plane to include the reference point" have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of Woo, Vinayak and Scheib.
In regard to Claims 2-6, they directly/indirectly depends on independent Claim 1, 1. Applicant does not argue anything other than the independent claim 1. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160343174 A1	Three dimensional image generation
US 20160163048 A1	Enhanced Computed-Tomography Colonography
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619